McFarland, J., concurring.
I concur in the judgment on the point last named in the opinion of the chief justice; but I dissent from the view that the certificate of acknowledgment of Mrs. Soward to the homestead declaration is so defective as to render it void. I have always been loth to see titles to real property broken up on account of irregular acknowledgments of deeds and conveyances; and I think that such result should not be declared except when the failure to substantially comply with statutory requisites is clear and marked. Such, in my opinion, is not the case in this instance.
Scarcely any one would notice the alleged defect upon a first reading of the certificate, and I think a fair construction to he, that the word “thereupon” connects what precedes and follows it, and shows, substantially, that making her acquainted with the contents of the instrument, and her acknowledgment of it, were parts of the same transaction, and that both occurred “without the hearing of her husband.”